Case 9:18-cv-00140-RC-ZJH Document 15 Filed 08/24/20 Page 1 of 1 PageID #: 60



                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

JERRY BYRD                                       §

VS.                                              §                CIVIL ACTION NO. 9:18cv140

TODD E. HARRIS, ET AL.                           §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Jerry Byrd, an inmate at the Polunsky Unit, proceeding pro se, brought the above-

styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends dismissing this action as frivolous and for failing to state a claim upon which

relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

            So ORDERED and SIGNED, Aug 24, 2020.


                                                               ____________________
                                                               Ron Clark
                                                               Senior Judge
